--------------------------------------------------------------------------------

Exhibit 10.4.1




Second Amendment to the
Farmington Bank
Voluntary Deferred Compensation Plan
For Directors






The Farmington Bank Voluntary Deferred Compensation Plan for Directors (formerly
named the Farmington Savings Bank Voluntary Deferred Compensation Plan for
Directors and Key Employees), as amended and restated effective January 1, 2007
and further amended effective January 1, 2010 (the “Plan”), is amended effective
January 1, 2013 as follows:


1.   Section 2.18 of the Plan is amended to read in its entirety as follows:


“2.18. “Plan Interest Rate” shall mean effective January 1, 2010, with respect
to any Participant who has not retired or otherwise terminated employment before
January 1, 2010, eight percent (8%), to be credited on a monthly basis. The Plan
Interest Rate for voluntary contributions that are made on or after January 1,
2013 shall be a rate of interest, set annually in December to be effective for
the subsequent calendar year, equal to the five-year Bank Certificate of Deposit
yield for such month of December, to be credited on a monthly basis.”
 


                The authorized officers of Farmington Bank and First Connecticut
Bancorp have caused this instrument of amendment to be executed this 20th day of
December, 2013.
 
 

 
Farmington Bank
     
By /s/ Lee D. Nordstrom
     
Its SVP Human Resources
      First Connecticut Bancorp      
By /s/ Gregory A. White
     
Its Chief Financi al Officer

 


 
   